211 S.W.3d 640 (2007)
Stacey L. CURTIN, Plaintiff/Respondent,
v.
John M. CURTIN, Respondent/Appellant.
No. ED 87679.
Missouri Court of Appeals, Eastern District, Division One.
January 16, 2007.
John M. Curtin, St. Louis, MO, pro se.
Joe Kuhl, St. Charles, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
John M. Curtin ("father") appeals the judgment of the trial court awarding Stacey L. Curtin ("mother") attorney's fees. Father claims the award was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*641 The judgment of the trial court is affirmed in accordance with Rule 84.16(b).